Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.574 Page 1of10

EXHIBIT 3

Kelly Fildrew’s
Deposition Transcript
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.575 Page 2 of 10

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

Kelly Fildrew
02/05/2019

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

TEOKA S. WILLIAMS,
Plaintiff,
-Vs- Case No. 2:18-cv-12522-VAR-MKM
Hon. VICTORIA A. ROBERTS
BEAUMONT HEALTH,

Defendant.

 

PAGE 1 - 53

The Deposition of KELLY FILDREW,
Taken at 150 W. Jefferson, Suite 100,
Detroit, Michigan,

Commencing at 11:09 a.m.,

Tuesday, February 5, 2019

Before Lynda E. Hanson-Pierson, CSR 5476.

    

 

|
PAN SLOINE=iad NP Uistoe ied aan harisonreporting.com

[| Cour SarorrEns & Var 313.567 8100
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.576 . Page 3 of 10

10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

23

oO PO >

Kelly Fildrew
02/05/2019 Page 23

Williams said that she made a complaint to report to you
that she had been taken off from caring for that
patient?
Yes, £Erom the meeting, yes.
So duties that she had been assigned at the start of her
shift, she was told she could no longer do based on her
race, was that your understanding?
Based on what Teoka stated in the meeting, yes.
Okay. That was her complaint?
Yes.
All ene And was Miss Williams upset about this?

MS. DAHLE: Objection to foundation.
BY MS. GAFKAY:
Well, you verbally were sitting there with her. Did she
appear upset about it?
I don't recall. It was a year and a half ago.
Was she concerned about it?
Concerned, yes.
Outside of your Exhibit 3 notes regarding that meeting,
do you recall anything else that was said during the
meeting other than what you've put in your notes?
Nothing outside of what I referenced in my notes, no.
Okay. Do you have any other -- any other notes or --
No.

-- or any other documents regarding that meeting?

Ew
RENNCI@INE WIN Wintct-\Nbedaas Nansonraporting com
[ee La Cover eascorrens 4 vices 313.567 8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.577 Page 4of 10

10

11

12

13

14

5

16

17

18

19

20

21

22

23

24

25

Pr oO FP OUP

Kelly Fildrew
02/05/2019 Page 26

on the title, that's a management position?

Yes.

And individuals in that position supervise other
employees, correct?

Yes.

And with regard to Crystal Fell serving as the ACM on
midnights on that date in question, with regard to the
nurses on the eighth floor, is it your understanding
that she would have been the person in charge?

Yes.

At the meeting, according to your notes, Teoka also
reported that if either patient in that room put the
call light on that she was to tell Crystal, and a
different nurse would assist the patients instead of
her, did Teoka report that to you at the meeting?
Yes.

Did you understand that Olivia was Caucasian, or is
Caucasian?

No.

Do you know that now?

Based on you stating so. I've never met Olivia.
Okay. Did you ever talk to Olivia?

I don't know her.

Have you ever talked to her?

No.

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.578 Page 5of 10

10

11

12

13

14

15

i6

17

18

19

20

2i

22

23

24

25

0

7

> 9

O

Kelly Fildrew
02/05/2019 Page 27

Okay. In your statement you say Teoka was upset that
she was told by Crystal not to provide care to either
patient. Do you see that?

Yes.

So did Teoka tell you that she was upset, or could you
just visibly see that she was upset as she was telling
you what happened?

I don't recall if it was visual or verbal.

Okay. But these are your notes and words, correct?
Correct.

And you chose the word upset, correct?

Correct.

And Teoka also said that once she was removed from doing
her job duties that included providing care for those
two patients in that room, Olivia had provided care and
passed medication instead of her, correct?

Correct.

And you told me who Toni Ward is. Did Toni Ward, at the
meeting, state that the ACM, Crystal should have changed
the patient assignment at the onset of the incident to
another nurse/provider?

Yes.

And you've told me everything that you can recall about

the meeting on November 8, 2017?

Nhl
SN ist@IN ion Pi tcr-eNietaal Hansonraporting.com
(| COM Remcrrene 2 vos 313.587 8100

Yes.

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.579 Page 6 of 10

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Oo > O b

Kelly Fildrew
02/05/2019 Page 28

Based on your testimony -- well, strike that.

Let me ask you this; Exhibit 3, I don't know
if you've already testified to it, but at least in
Exhibit 3 it says in attendance, and there is a list of
the people that were there. Were those people all
present?

Yes.

During the entire meeting?

Yes.

And it doesn't appear, based on your notes or your
testimony, that at anytime did anybody say that Beaumont
has a policy where patients requests based on race will
not be granted, that was not said, was it?

No.

Are you aware of any policy at Beaumont relating to a
circumstance where a patient, as in this circumstance
where a patient has requested care based on race?

No.

You would agree that somebody in employee relations, and
now in management for human resources, that would be
something you would be familiar with?

No.

Well, if a patient is requesting care based on race with
regard to the employees at Beaumont, that certainly

affects the employee, correct?

a
BN tel aia Vctoritedaas hansonreporting.com
lll Te | Gover Rerosrens a Vow 313 567 a100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.580 Page 7 of 10

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kelly Fildrew
02/05/2019 Page 30

MS. GAFKAY: Sure.
BY MS. GAFKAY:
If a patient is requesting care based on race, and
Beaumont is, you know, allowing that, you would agree
that would affect the employee's terms of employment,
correct?
Yes.

MS. DAHLE: Same objections.
BY MS. GAFKAY:
The issue with the BLS and the ACLS, was that something
that was brought to you initially by Teoka Williams, if
you can recall?
Yes.
Okay. And did you understand that she was not -- she
was calling Central -- Teoka was calling Central
Staffing to get assignments and was not allowed to get
assignments because Deb Price was saying that she didn't
have her BLS?
From our conversation, yes.
Okay. Did you understand that there were several times
that Teoka tried to get assignments through Central
Staffing and was unable to do so because of this issue?
I'm only aware of the time we discussed, I don't know of
times outside of that.

There was at least one time that she wasn't able to get

   

 

PN OIN Erin TE Wisist-\n leisy fansonreporting.com
913.567.8100
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.581 Page 8 of 10

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kelly Fildrew
02/05/2019 Page 34

record of their conversations.

And would that eventually be provided to human resources
at some point?

Yea.

Did you ever see anything in writing regarding any from
of investigation with regard to the complaint by Teoka
Williams concerning the patient?

No.

Do you know if any -- anything in writing exists
regarding any investigation regarding Teoka Williams'
report of the patient request?

No, I don't.

Did you ever talk to Teoka Williams about the patient
request based on race at any other time?

No.

At this -- at the November 8th meeting, do you recall
anybody saying that patient requests like this are made
all the time?

No, I don't recall that.

Anything about patient requests are honored all the
time?

I don't recail.

Do you recall -- do you recall saying anything about
patient requests in general, or anything relating to

other patient requests that had been made in the past,

aoa
ANTON Gaia Se tisiseiedaas Yansonreporting.com
|| Se | Cover Q@amonrens a Yorn 313 567 8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.582 Page 9 of 10

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kelly Fildrew
62/05/2019 Page 35

or comparing it to other types of situations at the
meeting?

There is only -- from an HR perspective, a situation
where something like that would be accommodated would be
we have a very large Arabic population, and so on our
mother baby OBGYN unit that male nurses for spiritual
cultural reasons are not allowed to care for women of
Arabic descent with those beliefs. So those would be
circumstances that I would be aware of, but nothing
regarding race, or sexual orientation, or anything like
that would somebody that I'm aware of be removed.

So my question was a little different. I wasn't
necessarily asking you about what your awareness is in
that regard. I just want to know at that meeting, or at
anytime when you spoke with Teoka about the patient
request based on race, did you ever say anything like,
you know, patient requests are honored all the time, or
different requests are honored?

I don't recall stating that.

Okay.

If something like that were stated, it would have been
with -- in the vain of what I just shared.

Okay. And you've already testified that nothing was
said at the meeting, nothing was said to suggest that

patient requests based on race were not honored by

ae
HANSON RENAISSANCE [bb mee
| Le | Cur eemcrces 6 vino 313.567.8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-4 filed 05/31/19 PagelD.583 Page 10 of 10

10

11

12

13

14

is

16

17

18

19

20

21

22

23

24

25

Kelly Fildrew
02/05/2019 Page 36

Beaumont, nobody said that at the meeting, did they?

No.

After November 8, 2017 with regard to that issue
concerning the patient request based on race being
honored, did you do anything further with regard to
that?

No.

And you don't know if any manager, or anybody else did
anything else, correct?

No, I'm not aware.

And with regard to what Teoka Williams told you in the
e-mail and at the meeting, did you have any reason to
disbelieve what she told you happened?

No.

In other words, let me be -- let me take a specific fact
out. Teoka talks about as she's leaving she hears the
patient say that she didn't want a black bitch to be her
nurse. Do you have any reason to disbelieve that that's
what was said?

No.

Okay. This may sound redundant, but let me just ask you
so we can close the loop here. So, with regard to
patient requests being accommodated, and what Teoka
Williams had disclosed and reported, did you talk to

anybody who would have known or had any knowledge

 

E

ENN OIN EIN Uicioy-\N elses hansonreporting.com
odo =i 313 567.8100
